ON APPLICATION FOR REHEARING
PER CURIAM.
Plaintiff-appellee’s argument with respect to our disallowance of the depreciation estimated by Mr. Carr is without merit. Although Mr. Carr may have again seen the automobile a week before trial, his testimony regarding depreciation was based entirely upon observations made at his initial examination of the automobile a year-and-one-half prior to trial and before the “ridge” repairs had been made. Furthermore, those observations were made when, as a used car salesman, he stated only that he would reject the car as prospective inventory. Finally, he never was properly qualified as an expert in the field of damage depreciation.
Counsel for plaintiff-appellee correctly calls our attention to an error in our arithmetic. The award to Mr. Carl Galle should be in the total amount of $4,144.66 instead of $3,644.66 and that correction is made herewith.
In all other respects, the rehearing is denied.
Rehearing denied.